Citation Nr: 0108132	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  98-06 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back condition.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967, with subsequent periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim for an 
increased rating for service-connected residuals, ligament 
strain, right knee, evaluated as 10 percent disabling, and 
denied a claim that new and material evidence had been 
submitted to reopen his claim of entitlement to service 
connection for a low back condition.  The veteran appealed 
only the denial of his claim for a low back condition.  


REMAND

In a decision, dated in October 1991, the RO denied a claim 
for service connection for a low back condition secondary to 
service-connected residuals, ligament strain, right knee.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 1991).  The veteran subsequently 
filed to reopen his claim, and in November 1995, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  There was no appeal, and the 
RO's decision became final.  Id.  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.  In January 1997, the veteran filed to 
reopen his claim.  He argued that he sustained a back injury 
at the same time that he injured his knee in May 1988.  In 
this regard, at his hearing, held in December 2000, he 
essentially argued that service connection was warranted on a 
direct basis, as a result of the fall while on active duty 
for training in May 1988.  See 38 C.F.R. §§ 3.6, 3.303 
(2000).  In the alternative, he argued that he had an altered 
gait due to his service-connected right knee condition which 
had caused a low back condition.  See 38 C.F.R. § 3.310 
(2000).  

The Board initially notes that it does not appear that the RO 
analyzed the veteran's claim as a claim for direct service 
connection in either its October 1991 or November 1995 
decisions.  Rather, the RO appears to have confined its 
analysis to the theory of secondary service connection.  

In November 1997, the RO denied the claim after it determined 
that no new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for a 
low back condition.  In its decision, the RO adjudicated this 
claim under the then-in-effect standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen the claim, as set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  A review of the statement 
of the case, dated in March 1998, also shows that the RO 
applied the Colvin standard.  However, in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit expressly rejected the Colvin 
standard.  Under the circumstances, due process requires that 
the case be remanded in order to have the RO consider the new 
criteria, and to provide the veteran with notice of its 
intention to rely on the change in law and the opportunity to 
respond to it.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should adjudicate the issue of 
entitlement to service connection for a 
back disability on a direct basis.  The 
veteran should be provided notification 
by separate letter.  The parties are 
informed that if there is an intent to 
appeal that decision, there must be a 
timely notice of disagreement and a 
substantive appeal.

2.  The RO should review the veteran's 
claim to reopen and determine whether the 
benefit sought can be granted.  The 
veteran should then be furnished a 
supplemental statement of the case 
setting forth a summary of the evidence, 
including a discussion of Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), as 
appropriate.  After affording the veteran 
a reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.  

3.  The veteran is informed that if there 
exists or he can obtain evidence that 
links a back disorder to service or the 
service connected disability, he must 
submit that evidence.

The purpose of this REMAND is to obtain additional 
development, and the Board 
does not express any opinion as to any ultimate disposition 
warranted, either favorable or unfavorable.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -

